Citation Nr: 1825194	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-07 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a prostate disability.

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

3.  Entitlement to service connection for left upper extremity peripheral neuropathy.  

4.  Entitlement to service connection for kidney cancer.  


REPRESENTATION

Appellant represented by:	Ronald Sykstus, Esq.


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from March 1969 to October 1971, including service in the Republic of Vietnam from January 1970 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 2018, the appellant testified before the undersigned Veterans Law Judge at a live videoconference hearing.  A transcript of that hearing has been associated with the record.  

The issue of kidney cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2016 biopsy revealed the appellant to have prostate cancer.  

2.  The appellant's bilateral lower extremity and left upper extremity peripheral neuropathy is secondary to his service connected diabetes mellitus.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for bilateral lower extremity diabetic peripheral neuropathy have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  

3.  The criteria for service connection for left upper extremity diabetic peripheral neuropathy have been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant, nor his representative, have raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, service connection is presumed for certain diseases, including prostate cancer and early onset peripheral neuropathy, if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service and if the requirements of 38 U.S.C. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 U.S.C. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2017).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Exposure to herbicide agents is presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  

Despite the presumptive regulations, a claimant may establish service connection based on exposure to herbicide agents with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

Prostate Disability

The appellant contends that he is entitled to service connection for prostate cancer based upon his service in the Republic of Vietnam and his presumptive exposure to herbicide agents.  After a review of the evidence of record, the Board finds that entitlement to service connection is warranted.  

As a preliminary matter, the appellant's service personnel records establish that he served in the Republic of Vietnam during the Vietnam era; thus, he is legally presumed to have been exposed to herbicide agents.  

In November 2012, the appellant filed a claim for a prostate disability, to include an enlarged prostate.  The claim was denied in a September 2013 rating decision and the appellant was not granted a VA medical examination, as an enlarged prostate is not a presumptive disability and the record otherwise contained no indication of a link between the appellant's enlarged prostate and his active service.  An appeal was perfected in October 2014 and the claim certified to the Board in July 2016.  

Subsequently, the appellant testified at a January 2018 hearing that since his initial denial, he was diagnosed as having prostate cancer.  At his hearing, he submitted to the Board, with a valid waiver of AOJ review, results of a biopsy from June 2016 showing that he was diagnosed at that time as having prostate cancer.  Absent evidence to the contrary, or evidence establishing that the appellant's prostate cancer is due to an intercurrent injury or disease, or to his own willful misconduct, the Board finds that entitlement to service connection is warranted for prostate cancer on a presumptive basis.  38 C.F.R. § 3.309(e).  

Peripheral Neuropathy

The appellant contends that the neuropathy in his legs and in his left arm is related to his service-connected diabetes mellitus.

The record reflects that service connection is in effect for diabetes mellitus.  Thus, next question is whether the appellant's neuropathy is causally related to his service connected disability.  

After a review of the medical evidence of record, the Board notes that the medical opinions are in agreement that the onset of the appellant's diabetes mellitus and his peripheral neuropathy are critical issues in determining causation.  However, the medical opinions of record are in disagreement as to the date of onset of both conditions.  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  The first factor to be considered in determining probative value of a medical opinion is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second factor involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of a medical opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The earliest noted date of onset for both the appellant's diabetes mellitus and his neuropathy was presented by the appellant's private treating physician.  In a November 2011 medical opinion, he stated that he had been treating the appellant for diabetes mellitus and diabetic neuropathy since 2001.  The Board understands the classification of the appellant's peripheral neuropathy as "diabetic" to indicate a causal relationship between the two conditions with diabetes as the cause of the peripheral neuropathy.  The Board grants this evidence substantial probative weight, as it is based on a 10 year treatment history of the appellant.  

Private medical records from June and July 2008 establish the appellant as having high glucose levels and provide a diagnosis of diabetes mellitus.  Private nerve conduction testing from July 2010 confirmed the appellant as having peripheral neuropathy, although a nexus opinion as to its cause was not provided at the time.  

A VA examination in October 2009 found that the appellant's peripheral neuropathy had its onset sometime in 2000 or 2001.  This was based entirely on the appellant's lay statements about symptoms of numbness and tingling in his feet and left hand.  However the examiner would only date the onset of the appellant's diabetes mellitus to 2008, when the appellant presented in the emergency room with a heart issue.  This was despite the appellant stating that he had been told by his treating physician's that he was borderline diabetic since the late 80's and that he was diagnosed with diabetes around the time he started having symptoms of peripheral neuropathy.  Nonetheless, the examiner concluded that the appellant's neuropathy predated his diabetes and, therefore logically could not be considered a secondary condition.  A December 2010 VA medical opinion came to the same conclusion.  This opinion noted that the appellant had a normal glucose level urinalysis test in March 1998 as evidence that the appellant's diabetes mellitus had not onset at that point.  

The Board finds both VA opinions to be of limited probative value as they are internally inconsistent in their reasoning and analysis.  While they are willing to rely on the appellant's lay testimony to establish his onset of peripheral neuropathy, they ignore his lay testimony that his treating physician told him he had diabetes in the early 2001 and rely only on the documented clinical diagnosis made in 2008.  No rationale is provided in these opinions as to why the appellant's lay testimony regarding one disability is accepted and relied upon as definitive, despite a lack of contemporary clinical findings, while his testimony regarding the other has been discounted in favor of subsequent clinical findings.  Further, as both opinions were given prior to the November 2011 medical opinion offered by the appellant's treating physician, they do not consider his 2001 diagnosis of both conditions.

Considering all the evidence of record, the Board finds that the evidence is at least in equipoise that the appellant's diabetes causes his peripheral neuropathy.  The VA examiner indicated that the timing of the onset of each condition was the key element to determining whether diabetes was the cause of the peripheral neuropathy.  To that end, based on the appellant's treatment history as described by his treating physician, the appellant's diabetes and peripheral neuropathy have similar onset dates such that the diabetes could be said to be causing diabetic neuropathy.  In the alternative, considering the evidence of record and taking only the onset dates established by clinical testing, the appellant's diabetes predates his neuropathy by almost two years.  The only way the Board may arrive at a different conclusion is to adopt the inconsistent reasoning provided in the October 2009 and December 2010 VA examinations.  

Granting the appellant the benefit of the doubt, the Board finds that service connection on a secondary basis is warranted for the appellant's diabetic peripheral neuropathy in both lower extremities and in his left upper extremity.  38 C.F.R. § 3.310, Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for prostate cancer is granted. 

Entitlement to service connection for bilateral lower extremity diabetic peripheral neuropathy is granted.

Entitlement to service connection for left upper extremity diabetic peripheral neuropathy is granted.  


REMAND

The appellant contends that his kidney cancer is related to his presumed herbicide exposure during active service.  After a review of the record, the Board finds that further evidentiary development is necessary prior to adjudicating this claim.  

As a preliminary matter, the appellant's representative indicated at his January 2018 Board hearing that the appellant receives the bulk of his treatment from the VA health system.  However, VA treatment records since February 2014 have not been associated with the file.  On remand, the appellant's entire relevant VA treatment history should be obtained and added to the record.  

Regarding the appellant's claim that his kidney cancer is related to his presumed exposure to herbicide agents in the Republic of Vietnam, the Board finds that a VA examination is necessary in order to determine the merits of this claim.  The VA's duty to assist includes providing a medical examination or obtaining a medical opinion when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006 ).

The appellant was diagnosed with renal cell carcinoma in September 2012.  The Board notes that under 38 C.F.R. § 3.309(e), carcinomas are not listed under the diseases presumptively related to herbicide exposure.  However, this is not the end of the inquiry as a claimant may establish service connection based on exposure to herbicide agents with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As the appellant is presumed exposed to herbicide agents, the Board finds that VA has a duty to obtain a medical opinion as to the cause of the appellant's kidney cancer and whether it is directly related to his active service, to include his presumed exposure to herbicide agents.  Therefore, the Board finds that remand is necessary prior to a determination on this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should associate the appellant's VA treatment records dated since February 2014 with his claims folder.  

2.  The appellant should be afforded an appropriate VA examination to determine the nature and etiology of his renal cell carcinoma.  The entire claims file must be provided to the examiner.  After taking the appellant's medical history, providing an examination, reviewing the evidence of record, the examiner should provide an opinion, with adequate supporting rationale, as to whether it is at least as likely as not that the appellant's kidney cancer is related to his active service, to include his presumed exposure to herbicide agents during his service in the Republic of Vietnam.  

The Board notes that although kidney cancer is not listed among the diseases presumed to be caused by herbicide agent exposure in 38 C.F.R. § 3.309(e), service connection may still be established on a direct basis.  The opinion should focus on whether exposure to herbicide agents is at least as likely as not the cause of the appellant's renal cell carcinoma.  If no causal link can be established, this determination should be supported by an appropriate and adequate medical rationale.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  After conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's remaining claims on appeal.  If the appellant's claims remain denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


